Citation Nr: 0914004	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for insulin dependent 
diabetes mellitus, to include as secondary to service-
connected hypertension with hypertensive retinopathy.  

2.  Entitlement to service connection for a fast pulse rate, 
to include as secondary to service-connected hypertension 
with hypertensive retinopathy.

3.  Entitlement to service connection for glaucoma, to 
include as secondary to service-connected hypertension with 
hypertensive retinopathy.

4.  Entitlement to service connection for diabetic neuropathy 
of the upper and lower extremities and lips, to include as 
secondary to service-connected hypertension with hypertensive 
retinopathy.

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension with hypertensive 
retinopathy.

6.  Entitlement to a compensable disability rating for 
service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1977.  He has additional unverified service in the 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran testified at a video conference hearing before 
the undersigned acting Veterans Law Judge in January 2009.  
The Veteran raised two new issues for consideration at the 
hearing.  Specifically, he stated that he was seeking an 
increased rating for his service-connected headaches.  
(Transcript p. 12).  He also said he wanted to establish 
entitlement to service connection for sleep apnea.  
(Transcript p. 13).  

The Board notes that the two issues have not yet been 
developed or certified on appeal.  They are referred to the 
RO for such further development as may be necessary.

The Board notes that it was agreed at the hearing to keep the 
record open for 30 days to allow the Veteran to submit 
additional evidence.  The Veteran submitted additional 
evidence that was received at the Board in March 2009.  The 
Board notes that a waiver of consideration by the agency of 
original jurisdiction (AOJ) was discussed at the hearing but 
one was not provided at that time.

The Veteran did not provide a waiver of the new evidence that 
was submitted to the Board.  See 38 C.F.R. § 20.1304(c) 
(2008).  In this instance a waiver is not required as the 
evidence is not pertinent to any of the issues on appeal.  
The evidence relates to treatment provided to the Veteran for 
his depression.  The Veteran was asked at his hearing if he 
wished to reopen his claim for service connection for 
depression.  He stated at that time that he did not.  
(Transcript p. 14).  The RO can contact the Veteran to 
clarify if his recent submission is intended as a new claim.  

Finally, the Veteran expressed disagreement with ratings 
assigned for his service-connected headaches and his 
hypertensive retinopathy at the time of a Decision Review 
Officer (DRO) hearing in February 2007.  The issues were 
adjudicated in a rating decision from April 2006.  The 
Veteran was issued a statement of the case (SOC) in regard to 
the two issues in November 2007.  He submitted a VA Form 9 as 
his substantive appeal that was received at the RO in 
February 2008. 

The RO wrote to the Veteran and informed him that his appeal 
was not timely in September 2008.  He did not challenge that 
assessment or express disagreement.  Accordingly, the Board 
finds that those two issues are not ripe for appellate 
review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from February 1974 to 
February 1977.  The service treatment records (STRs) for that 
period of service are associated with the claims folder.  
However, the Board notes that the Veteran submitted a DA Form 
3053, Declaration of Benefits Received and Waivers, that was 
received at the RO in March 1981.  The Veteran waived receipt 
of his VA compensation.  He also stated that he would have 15 
days of active duty for training and 24 days of inactive duty 
for training pay during fiscal year 1981.  

The Veteran's submission establishes that he has had 
additional military service since 1977.  The Veteran must be 
contacted for complete information on his additional service.  
The STRs for that service, and any other period identified by 
the Veteran, if any, must be obtained and associated with the 
claims folder.

The Veteran submitted copies of records pertinent to his 
claim for disability benefits from the Social Security 
Administration (SSA).  The RO also obtained records from the 
SSA that were provided on a cd-rom.  The SSA records are not 
complete.  They do not include any of the medical evidence 
relied on by the Administrative Law Judge in his decision to 
grant benefits.  The disability decision discusses a number 
of items of medical evidence that were referenced as 
exhibits.  A thorough review of the cd-rom shows that none of 
the medical records were included from the SSA.  Those 
records must be obtained.

The Veteran has been service connected for hypertension since 
March 1977.  He was granted service connection for 
hypertensive retinopathy in April 2006.  The disability was 
included with his already service-connected hypertension 
under a single disability rating under Diagnostic Code 7101.  
38 C.F.R. § 4.104 (2008).

The Veteran submitted a statement wherein he alleged that his 
retinopathy was causing serious eye problems in August 2006.  
He also had an informal conference with the DRO that the RO 
construed as representing disagreement with the disability 
rating associated with the hypertensive retinopathy.  As 
noted, a SOC was issued to the Veteran on that issue in 
November 2007.  The Veteran's disability was evaluated under 
several diagnostic codes pertinent to disabilities of the eye 
under 38 C.F.R. § 4.84a (2008).  No increase was granted; 
however, the important point was that the retinopathy portion 
of the Veteran's hypertension disability was evaluated under 
entirely different criteria than that used to evaluate his 
hypertension disability.

Although the Veteran failed to perfect an appeal of the 
retinopathy issue, based on the SOC from November 2007, the 
RO has continued to include the issue with the Veteran's 
service-connected hypertension.  An issue that is on appeal.  
On remand, the RO should evaluate the Veteran's increased 
rating claim involving his hypertension with hypertensive 
retinopathy as two separate disabilities.  The disabilities 
require evaluation under entirely separate rating criteria 
and should be rated separately has hypertension and 
hypertensive retinopathy.  

Finally, the Veteran should be afforded an updated VA 
examination to assess the current status of his service-
connected hypertension with hypertensive retinopathy 
disabilities.  He should also be afforded a VA examination to 
address the issue of causation/aggravation of his diabetes 
mellitus and diabetes neuropathy.  The issues of the 
Veteran's glaucoma and fast pulse rate were addressed in 
prior examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  The RO should contact the Veteran and 
obtain information on all of his 
additional military service since 1977.  
Thereafter, his STRs should be requested 
for the identified service from the 
appropriate source(s).  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The Veteran should be afforded a VA 
examination to address his diabetes 
mellitus issue.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the Veteran's diabetes mellitus is: 1) 
directly related to the Veteran's 
military service; 2) is caused by the 
Veteran's service-connected hypertension 
or 3) is aggravated by the Veteran's 
service-connected hypertension.  The 
examiner should provide a complete 
rationale for all conclusions reached.

5.  The Veteran should be afforded a VA 
examination to address his diabetes 
neuropathy issue.  The claims folder and 
a copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the Veteran's diabetic neuropathy is: 1) 
directly related to the Veteran's 
military service; 2) is caused by the 
Veteran's service-connected hypertension 
or 3) is aggravated by the Veteran's 
service-connected hypertension.  The 
examiner should provide a complete 
rationale for all conclusions reached.

6.  The Veteran should be afforded a VA 
eye examination to assess the current 
severity of his hypertensive retinopathy.  
A complete rationale should be provided 
for any opinion.

7.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his hypertension.  A complete 
rationale should be provided for any 
opinion.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


